*837
JUDGMENT

PER CURIAM.
This petition for review of an order of the National Transportation Safety Board was considered on the briefs and appendix filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the petition for review be denied. An applicant may not obtain a first class airman medical certificate if he has a medical history or clinical diagnosis of psychosis, see 14 C.F.R. § 67.107(a)(2); Petition of Arechavala, 3 NTSB 3060 (1990), and the agency’s finding that petitioner has a medical history and clinical diagnosis of psychosis is supported by substantial evidence. See 49 U.S.C. §§ 1153(b)(3) and 46110(c).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.